Exhibit 10.18

 

DATED THIS 14TH DAY OF JULY 2005

 

BETWEEN

 

MULTI-FINELINE ELECTRONIX, INC.

As Borrower

 

And

 

NORDDEUTSCHE LANDESBANK GIROZENTRALE,

NEW YORK BRANCH

as Bank

 

UNCOMMITTED REVOLVING CREDIT FACILITY AGREEMENT

 

relating to an uncommitted revolving credit facility of

US$15,000,000.00



--------------------------------------------------------------------------------

FACILITY AGREEMENT

 

Dated July 14, 2005

 

relating to a revolving credit facility of

US$15,000,000.00 to

 

MULTI-FINELINE ELECTRONIX, INC.

 

TABLE OF CONTENTS

 

Clause

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

1

   Interpretation    1

2

   Amount and Purpose    5

3

   Conditions Precedent    5

4

   Uncommitted Revolving Credit Facility    6

5

   Interest    6

6

   Repayment    7

7

   Fees and Expenses    8

8

   Representations and Warranties    8

9

   Undertakings    10

10

   Changes in Circumstances    12

11

   Payments and Taxes    13

12

   Default    15

13

   Indemnity and Set-Off    16

14

   Further Provisions    17

Schedule

         

1

   Borrower’s Certificate    20

2

   Drawing Notice    22

3

   Roll-Over Notice    23

 

 



--------------------------------------------------------------------------------

AN UNCOMMITTED REVOLVING CREDIT FACILITY AGREEMENT

dated as of July 14, 2005

 

BETWEEN:

 

(1) MULTI-FINELINE ELECTRONIX, INC. (the “Borrower”) of 3140 East Coronado

Street, Anaheim, California 92806; and

 

(2) NORDDEUTSCHE LANDESBANK GIROZENTRALE, NEW YORK (the “Bank”) of

1114 Avenue of the Americas, New York, New York 10036.

 

WHEREBY IT IS AGREED:

 

INTERPRETATION

 

1.1 Definitions: In this Agreement the following expressions have, except where
the context otherwise requires, the meanings respectively shown opposite them:

 

Business Day

   a day (other than a Saturday, Sunday or public holiday) on which banks are
open in Los Angeles, California, New York for the transaction of business of the
nature required by this Agreement and also, in relation to a day on which a
payment is required, in the place where such payment is to be made in accordance
with this Agreement;

Current Assets

   means the aggregate amount of total assets that would properly be classified
as current assets of the Borrower in accordance with GAAP (defined below);

Current Liabilities

   means the aggregate amount of total liabilities that would properly amount of
total liabilities that would properly be classified as current liabilities of
the Borrower determined in accordance with GAAP and “current liabilities” shall
include in any event all liabilities of the Borrower falling due on demand or
within one year from the date of calculation (including the current portion of
long-term debt);

Default

   means an event which with the passage of time or the giving of notice or both
would constitute an Event of Default;

Drawing

   the drawing made or to be made following the delivery of the Drawing Notice
under clause 4.1 including a Drawing which has been extended following the
delivery of a Roll-Over Notice;

Drawing Notice

   a notice of drawing substantially in the form set out in Schedule 2 duly
completed and signed on behalf of the Borrower;

Drawing Period

   subject to the terms of this Agreement, the period commencing on the date of
this Agreement and ending on the close of business in New York on such date as
the Bank may in its absolute discretion determine;



--------------------------------------------------------------------------------

EBITDA of the Borrower

   means, for any period, the sum, without duplication, for such period, of (a)
Net Income during such period, plus (b) the amount deducted, in determining Net
Income, of all income taxes (whether paid or deferred) of the Borrower during
such period, plus (c) Interest Expense during such period, plus (d) the amount
deducted, in determining Net Income, representing amortization and depreciation
of assets of the Borrower during such period;

Event of Default

   any of the events mentioned in clause 12.1;

Facility

   the uncommitted revolving credit facility the terms and conditions of which
are set out in this Agreement;

Final Repayment Date

   the date falling six (6) months from the date of Drawing hereunder, unless
extended in accordance with clause 6.5;

Interest Expense

   means as to any Person for any period, the gross interest expense of such
Person for such period determined in accordance with GAAP consistently applied,
including, without limitation, (i) the amortization of debt discounts, (ii) the
amortization of all fees payable in connection with the incurrence of
Indebtedness and (iii) the portion of payments or accruals with respect to
capitalized lease obligations allocable to interest expense;

Interest Period

   in respect of any Drawing, the period commencing on the date of that Drawing
and expiring on the Maturity Date thereof but so that:      (a)    an Interest
Period which would otherwise end on a day which is not a Business Day shall end
on the next succeeding Business Day or, if that Business Day falls in the
following month of the year, on the preceding Business Day;      (b)    if an
Interest Period is extended or shortened by the application of (a) above, the
following Interest Period shall (without prejudice to the application of (a)
above) end on the day on which it would have ended if the preceding Interest
Period had not been so extended or shortened;      (c)    where a Roll-Over
Notice has been served, each subsequent Interest Period shall commence on the
last day of the previous one; and      (d)    any amount to be repaid under
clause 6.3 shall have a final Interest Period expiring on the Final Repayment
Date;

 

- 2 -



--------------------------------------------------------------------------------

LIBOR

   in relation to an Interest Period, the rate per annum determined by the Bank
is to be equal to the interest rate published or reported on the screen page
designated LIBO by Reuters Limited through its Reuters monitor service or any
equivalent successor to such in relation to an Interest Period the rate per
annum determined by the Bank to be equal to the interest rate published or
reported on the screen page designated LIBO = by Reuters Limited through its
Reuters monitor service or any equivalent successor to such page (the “Reuters
Screen”) as the rate at which banks are offering deposits in dollars for a
period comparable to that for which such rate is to be determined in the London
interbank market at or about 11.00 a.m. (London time) on the second (2nd)
Business Day before the proposed date of the Drawing or date for which
computation of LIBOR is required for the purposes of this Agreement;

Margin

   two and one-half per cent (2.5%) per annum;

Maturity Date

   in relation to a Drawing the date which is one (1), two (2), three (3) or six
(6) months after the date of that Drawing, as the Borrower may select in the
Drawing Notice or Roll-Over Notice relative thereto and agreed to by the Bank,
which date may not occur after the Final Repayment Date;

Net Income

   Means, for any period, all amounts (exclusive of all amounts in respect of
any extraordinary gains or losses) that, in accordance with GAAP, would be
included as net income on the income statement of the Borrower for such period.

Roll-Over Notice

   A notice of an extension of a Maturity Date substantially in the form set out
in Schedule 3 duly completed and signed on behalf of the Borrower;

Security Interest

   Any mortgage, charge, pledge, lien, right of set off, transfer, assignment or
any security interest or preferential arrangement whatsoever, howsoever created
or arising, the practical effect of which is to create any encumbrance or
security interest on the Borrower’s present or future assets;

Tangible Net Worth

   Means the net worth of the Borrower, after subtracting therefrom the
aggregate amount of any intangible assets of the Borrower, including without
limitation, good will, franchises, licenses, patents, trademarks, trade names,
copy rights, service marks and brand names and minority interests in other
entities;

Total Assets

   Means the aggregate amount of total assets of the Borrower determined in
accordance with GAAP;

USA

   The United States of America; and

 

- 3 -



--------------------------------------------------------------------------------

$ and dollars

   the lawful currency of the United States of America and in relation to all
payments to be made under this Agreement, same day funds settled through the New
York Clearing House System or such other funds as may for the time being be
customary for the settlement in New York City of international payments in
dollars.

 

1.2 Construction: Except where the context otherwise requires, any reference in
this Agreement to:

 

an “agreement” also includes a concession, contract, deed, franchise, licence,
treaty or undertaking;

 

the “assets” of any person shall be construed as a reference to the whole or any
part of its business, undertaking, property, assets, revenues and rights
(including any right to receive revenues);

 

the “Borrower” and the “Bank” include references to their respective successors
in title, permitted assigns and permitted transferees;

 

an “Event of Default” includes a reference to any event which, with the giving
of notice and/or the lapse of time and/or a determination being made under the
relevant sub-clause, would constitute an Event of Default;

 

a “guarantee” also includes any other obligation (whatever called) of any person
to pay, purchase, provide funds (whether by way of the advance of money, the
purchase of or subscription for shares or other securities, the purchase of
assets or services, or otherwise) for the payment of, indemnify against the
consequences of default in the payment of, or otherwise be responsible for, any
indebtedness of any other person;

 

“indebtedness” includes any obligation (whether present or future, actual or
contingent, secured or unsecured, as principal or surety or otherwise) for the
payment or repayment of money;

 

a “law” includes common or customary law and any constitution, decree, judgment,
legislation, order, ordinance, regulation, statute, treaty or other legislative
measure in any jurisdiction or any present or future directive, regulation,
request or requirement (in each case, whether or not having the force of law
but, if not having the force of law, the compliance with which is in accordance
with the general practice of persons to whom the directive, regulation, request
or requirement is addressed);

 

a “month” shall be construed as a reference to a period starting on one (1) day
in a calendar month and ending on the numerically corresponding day in the next
calendar month (and references to “months” shall be construed accordingly) save
that, if there is no numerically corresponding day in the month in which a
period ends, that period shall end on the last day in that later month and that,
where any such period would otherwise end on a non-Business Day, it shall end on
the next Business Day unless that day falls in the calendar month succeeding
that in which it otherwise would have ended, in which case it shall end on the
preceding Business Day;

 

“person” includes any individual, company, corporation, firm, partnership, joint
venture, association, organisation, trust, state or agency of a state (in each
case, whether or not having separate legal personality);

 

- 4 -



--------------------------------------------------------------------------------

“tax” shall be construed so as to include any tax, levy, impost, duty or other
charge of a similar nature (including, without limitation, any penalty or
interest payable in connection with any failure to pay or any delay in paying
any of the same); and

 

“winding-up” includes liquidation, bankruptcy, dissolution and any procedures
under any applicable law which is analogous to winding-up.

 

Any document or agreement (including this Agreement) includes references to such
document or agreement as amended, modified or supplemented from time to time.

 

Headings and the table of contents are for ease of reference only. Unless the
context requires otherwise, words denoting the singular shall include the plural
and vice versa. Any reference to a statute shall be construed as a reference to
such statute as the same may have been, or may from time to time be, amended or
re-enacted. References to “clauses” and “Schedules” are to be construed as
references to clauses of, and Schedules to, this Agreement.

 

1.3 References to this Agreement shall include any related document and any
documents necessary for enforcement.

 

1.4. Unless otherwise specified, all accounting terms used herein shall be
interpreted, all accounting determinations and computations hereunder or
thereunder shall be made, and all financial statements required to be delivered
hereunder or thereunder shall be prepared in accordance with, generally accepted
accounting principles (“GAAP”) as in effect from time to time in the United
States.

 

AMOUNT AND PURPOSE

 

2.1 Amount: The maximum aggregate principal amount of the Facility is Fifteen
Million dollars ($15,000,000.00).

 

2.2 Purpose: The Facility shall be used only to finance the Borrower’s general
working capital requirements, but the Bank shall be under no obligation to check
that the Facility is so used.

 

CONDITIONS PRECEDENT

 

3.1 Conditions Precedent: The Facility shall become available to the Borrower
after the Bank has received the following documents, in each case in form and
content satisfactory to the Bank, that is to say:

 

(a) a certificate signed by an authorized officer of the Borrower substantially
in the form set out in Schedule 1 and the documents therein referred to;

 

(b) evidence that all governmental approvals and filings or registration
requirements (if any) applicable to the Borrower and this Agreement have been
obtained and complied with in accordance with law;

 

(c) Results of Uniform Commercial Code searches with respect to the Borrower
from the office of the Secretary of its state of incorporation and any other
relevant state, confirming the absence of liens or encumbrances thereon;

 

- 5 -



--------------------------------------------------------------------------------

(d) a revolving credit note executed by the Borrower in form and substance
satisfactory to the Lender; and

 

(e) such other documents as the Bank may reasonably require.

 

3.2 Notice: The Bank shall notify the Borrower after it has received all
documents in accordance with clause 3.1.

 

UNCOMMITTED REVOLVING CREDIT FACILITY

 

4.1 Uncommitted Drawings: Subject to the terms and conditions set forth in this
Agreement, the Bank hereby establishes, effective as of the date hereof, this
Facility, in favour of the Borrower pursuant to which the Bank may, in its sole
and absolute discretion, provide Drawings to the Borrower from time to time,
unless the Bank, in its sole and absolute discretion, sooner notifies the
Borrower of the termination of the Facility. Subject to the foregoing and other
terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow from the Bank the Drawings without any prepayment premium or penalty
(subject to Section 13.1).

 

THIS AGREEMENT IS NOT, NOR SHALL IT BE DEEMED TO CONSTITUTE, A COMMITMENT ON THE
PART OF BANK TO MAKE ANY EXTENSION OF CREDIT TO OR FOR ACCOUNT OF BORROWER AND
MAY NOT BE RELIED UPON BY BORROWER FOR ANY FINANCING.

 

THE BANK RESERVES THE RIGHT TO REVOKE OR WITHDRAW THIS AGREEMENT AND THE
FACILITY IN ITS SOLE AND ABSOLUTE DISCRETION AT ANY TIME.

 

Subject to the terms hereof, Borrower may request Drawings by delivering to the
Bank a Drawing Notice, or, in connection with any roll-over of any outstanding
Drawing, a Roll-Over Notice.

 

Any amount not drawn at the end of the Drawing Period shall be cancelled.

 

4.2 Amount: The amount of each Drawing shall be a minimum of One Million dollars
($1,000,000.00) and in respect of higher amounts, in integral multiples of One
Million dollars ($1,000,000.00).

 

4.3 Roll-Over Notice: A Roll-Over Notice shall constitute a request to extend
the Maturity Date of the whole and not part only of a Drawing.

 

4.4 Irrevocability: A Drawing Notice and a Roll-Over Notice shall be irrevocable
and, subject to clause 10, the Borrower shall borrow the stated amount on the
stated date.

 

4.5 Limitation: No Drawing or for the avoidance of doubt, extension of the
Maturity Date of any Drawing may be made if, following that Drawing or extension
of Maturity Date, the aggregate amount of all Drawings outstanding at that time
would exceed Fifteen Million dollars ($15,000,000.00). No Drawing shall be made
or extension allowed which would have a Maturity Date falling after the Final
Repayment Date.

 

INTEREST

 

5.1 Period: Subject to the provisions in the definition of “Interest Period” in
clause 1.1, each Interest Period shall be one (1) month unless not later than
11.00 a.m. (London time)

 

- 6 -



--------------------------------------------------------------------------------

on the fifth (5th) Business Day before the first day of an Interest Period the
Bank has received from the Borrower a notice selecting two (2), three (3) or six
(6) months, or the Bank and the Borrower have agreed to an Interest Period of
any other duration. The Borrower shall not select an Interest Period that will
expire after the Final Repayment Date after it receives notices of such date.

 

5.2 Rate: The rate of interest payable on a Drawing, the Facility or any part
thereof for each Interest Period shall be the rate per annum (as determined by
the Bank) to be the aggregate of the Margin and LIBOR.

 

5.3 Payment: Interest under this Agreement shall be calculated on the basis of
actual days elapsed (including the first day to the day preceding the last day
of each period) and a 360-day year and paid by the Borrower to the Bank in
arrears on the Maturity Date in respect of a Drawing.

 

5.4 Bank’s Certificate: The Bank shall notify the Borrower of each rate of
interest as soon as it is determined under this Agreement. The certificate of
the Bank as to a rate of interest shall, in the absence of manifest error, be
conclusive.

 

REPAYMENT

 

6.1 Repayment: Subject to the provisions of this Agreement, the Borrower shall
repay each Drawing in full on the Maturity Date in respect thereof together with
the unpaid interest accrued on that Drawing. However as the Facility is
revolving, any amount repaid to the Bank before the Final Repayment Date will
(subject to the conditions in clause 4.1 and to clause 4.5 being complied with)
remain available for reborrowing by the Borrower on the terms and conditions of
this Agreement.

 

6.2 Prepayment: Subject to clause 10.4, the Borrower shall not prepay any amount
advanced by the Bank pursuant to a Drawing Notice in whole or in part prior to
the end of an Interest Period.

 

6.3 Final Repayment Date: Subject to the provisions of this Agreement, the
Drawings and all other amounts due, owing or payable by the Borrower to the
Bank, shall be repaid in full on the Final Repayment Date.

 

6.4 Bank’s Certificate: The Bank’s certificate as to the amount payable by the
Borrower under clause 6.3 shall, in the absence of proof to the contrary by the
Borrower, be presumed true and correct.

 

6.5 Extension of Final Repayment Date: The Borrower may, at least two (2) months
before the Final Repayment Date, submit to the Bank a request in writing for an
extension of the Final Repayment Date by a further six (6) month period. The
Bank in its sole and absolute discretion may agree to such six (6) month
extension. The Bank’s failure to respond to the Borrower’s request shall be
deemed a denial thereof. Any extension shall be evidenced by appropriate
amendments to this Agreement.

 

6.6 Prepayment: Except as expressly provided in this Agreement, the Borrower may
not repay or prepay all or any part of a Drawing and may not reborrow any amount
repaid or prepaid.

 

6.7 Review: The Facility shall be subject to such periodic review as the Bank
deems fit. Pursuant to such review, notwithstanding any other provisions in this
Agreement, the Bank

 

- 7 -



--------------------------------------------------------------------------------

may by notice to the Borrower without giving any reasons whatsoever, declare the
Facility to be immediately due and payable whereupon:

 

(a) the Drawings shall become so due and payable together with accrued interest
thereon and any other amounts then due, owing or payable under this Agreement,
on the date specified by the Bank in the said notice which shall not be less
than thirty (30) days from the date of such notice;

 

(b) no further Drawings shall be made or extended; and

 

(c) the Facility shall be cancelled.

 

FEES AND EXPENSES

 

7.1 Administrative Fee: The Borrower shall pay to the Bank a non-refundable
administrative fee of Ten Thousand dollars ($10,000.00) (the “Administrative
Fee”) within seven (7) days from the date of this Agreement but in any event
before the date of the first Drawing Notice.

 

7.2 Expenses: The Borrower shall on demand pay to the Bank, in each case on the
basis of a full indemnity:

 

(a) all expenses (including legal and out-of-pocket expenses) incurred in
connection with the negotiation, preparation, registration, filing or completion
of this Agreement; and

 

(b) all expenses (including legal and out-of-pocket expenses) incurred in
connection with any variation, consent or approval relating to this Agreement or
in connection with the preservation, the enforcement or the attempted
preservation or enforcement of any of the rights of the Bank under this
Agreement.

 

7.3 Stamp Duty: The Borrower shall pay any stamp, documentary and other duties
and taxes to which this Agreement may be subject or give rise and shall fully
indemnify the Bank from and against any losses or liabilities which any of them
may incur as a result of any delay or omission by the Borrower to pay any such
duties or taxes.

 

REPRESENTATIONS AND WARRANTIES

 

8.1 The Borrower acknowledges that the Bank, has entered into this Agreement in
full reliance on representations by the Borrower in the following terms; and the
Borrower now warrants to the Bank that:

 

(a) Status: the Borrower is duly incorporated and validly existing under the
laws of the State of Delaware;

 

(b) Powers and Authorisations: the documents which contain or establish the
constitutions of the Borrower incorporate provisions which authorise, and all
necessary corporate action has been taken to authorise, and all authorisations
of any governmental or other authority have been duly and unconditionally
obtained and are in full force and effect which are required to authorise the
Borrower to own its assets, carry on its businesses as they are now being
conducted, and sign and deliver, and perform the transactions contemplated in,
this Agreement. This Agreement constitutes the valid and binding obligation of
the Borrower enforceable in accordance with its terms, and the Borrower is in
compliance with all applicable environmental regulations;

 

- 8 -



--------------------------------------------------------------------------------

(c) Non-violation: neither the signing and delivery of this Agreement nor the
performance of any of the transactions contemplated in them will:

 

  (i) contravene or constitute a default under any provision contained in any
agreement, instrument, law, judgment, order, licence, permit or consent by which
the Borrower or any of its assets are bound or affected; or

 

  (ii) cause any limitation on the Borrower or the powers of its directors,
whether imposed by or contained in any document which contains or establishes
the constitution of the Borrower or in any law, order, judgment, agreement,
instrument or otherwise, to be exceeded;

 

(d) Consents: no authorisation, consent, approval, registration, recording,
filing or notarisation of this Agreement and no payment of any duty (other than
payment of nominal stamp duty on this Agreement) or tax and no other action
whatsoever is necessary or desirable to ensure the validity, enforceability or
priority of the liabilities and obligations of the Borrower or the rights of the
Bank under this Agreement;

 

(e) No Default: no event has occurred which constitutes, or which with the
giving of notice and/or the lapse of time and/or a relevant determination would
constitute, a contravention of, or default under, any agreement or instrument by
which the Borrower or any of its assets are bound or affected, being a
contravention or default which might either have a material adverse effect on
the respective businesses, assets or conditions of the Borrower materially and
adversely affect its abilities to observe or perform its obligations under this
Agreement;

 

(f) Litigation: no litigation, arbitration or administrative proceeding or claim
which might by itself or together with any other such proceedings or claims
either have a material adverse effect on the respective businesses, assets or
conditions of the Borrower or materially and adversely affect abilities to
observe or perform its obligations under this Agreement, is presently in
progress or pending or, to the best of the knowledge, information and belief of
the Borrower threatened against the Borrower, or any of its assets;

 

(g) Tax Liabilities: all necessary returns have been delivered by or on behalf
of the Borrower to the relevant taxation authorities and the Borrower are not in
default in the payment of any taxes of a material amount, and no material claim
is being asserted with respect to taxes which is not disclosed in the financial
statements referred to in paragraph (h) below;

 

(h) Accounts: the respective audited financial statements of the Borrower
(including the income statements, balance sheets and cash flow statements) for
the year ended 30 September 2004 and the unaudited financial statements
(including the income statements, balance sheets and cash flow statements of the
Borrower for the period up to 31 March 2005) furnished by the Borrower to the
Bank, each:

 

  (i) include a balance sheet, profit and loss account, cash flow statements and
such other financial statements (if any) as are required by the laws as then
applicable to which they are subject;

 

  (ii) save as stated in the notes (which is only required to be included in the
audited financial statements of the Borrower) thereto, were prepared in
accordance with accounting principles and practices generally accepted in USA,
as the case may be, and consistently applied and have been prepared,

 

- 9 -



--------------------------------------------------------------------------------

examined, reported on and approved in accordance with all procedures required by
its constitutive documents and/or the laws to which they are subject; and

 

  (iii) together with those notes (which is only required to be included in the
audited financial statements of the Borrower), give a true and fair view of the
financial condition and operations of the Borrower as at that date and for the
year then ended;

 

(i) No Security: save as disclosed in writing by the Borrower to the Bank prior
to the execution of this Agreement, none of the assets of the Borrower are
affected by any Security Interest and the Borrower is not a party to, nor are
any of its assets bound by, any order, agreement or instrument under which the
Borrower is, or in certain events may be, required to create, assume or permit
to arise any Security Interest, other than any permitted under clause 9.1(a);

 

(k) Disclosure: the Borrower has fully disclosed in writing to the Bank all
facts relating to the Borrower which the Borrower knows or should reasonably
know and which are material for disclosure to the Bank in the context of this
Agreement.

 

8.2 Survival: The representations and warranties set out in this clause 8 shall
survive the signing and delivery of this Agreement and the making or extension
of each Drawing and shall continue until the Borrower’s obligations and
liabilities under this Agreement have been fully discharged to the satisfaction
of the Bank.

 

UNDERTAKINGS

 

9.1 The Borrower undertakes with the Bank that, from the date of this Agreement
until all its liabilities under this Agreement have been discharged:

 

(a) Maintenance of Bank’s Security Position: the liabilities of the Borrower
under this Agreement rank and will at all times rank at least equally and
rateably (pari passu) in point of priority and security with all its other
liabilities (both actual and contingent) except liabilities which are subject to
liens or rights of set-off, in each case arising in the normal course of trading
and the aggregate amount of all such liabilities is not material.

 

(b) Purpose: the Borrower will use the Facility only for the purpose stated in
clause 2.2;

 

(c) Consents: the Borrower will obtain and promptly renew from time to time, and
will promptly deliver to the Bank certified copies of, any authorisation,
approval, consent, licence, exemption, registration, recording, filing or
notarisation as may be necessary or desirable to ensure the validity,
enforceability or priority of the liabilities and obligations of the Borrower or
the rights of the Bank under this Agreement and the Borrower shall comply with
the terms of the same;

 

(d) Insurances: the Borrower shall ensure that it maintains insurances on and in
relation to its business and assets with reputable underwriters or insurance
companies against such risks and to such extent as is usual for companies
carrying on a business such as that carried on by it whose practice is not to
self insure;

 

(e) Default: if the Borrower becomes aware of the occurrence of an Event of
Default it will forthwith notify the Bank and provide the Bank with full details
of any steps which it is taking, or is considering taking, in order to remedy or
mitigate the effect of the Event of Default or otherwise in connection with it;

 

- 10 -



--------------------------------------------------------------------------------

(f) Preparation of Accounts: the Borrower will prepare and procure that the
financial statements referred to in paragraph (g) below are prepared on a basis
consistently applied in accordance with generally accepted accounting principles
in the USA, and those financial statements shall give a true and fair view of
the results of the operations of its Borrower for the period in question and the
state of their affairs for the period to which the financial statements are made
up and shall disclose or reserve against all the liabilities (actual or
contingent) of the Borrower;

 

(g) Accounts: the Borrower will deliver to the Bank:

 

  (i) as soon as available and in any event within one hundred and eighty (180)
days after the end of its financial year, a copy of the Borrower’s financial
statements for the financial year which shall contain an income statement, a
balance sheet and a cash flow statement and be audited and certified without
qualification by a firm of independent accountants of recognised standing
approved by the Bank;

 

  (ii) as soon as available and in any event within one hundred and twenty (120)
days after the end of its financial half-year, copies of its unaudited financial
statements for that half-year which shall contain an income statement, a balance
sheet and a cash flow;

 

  (iii) within forty-five (45) days after the end of each of the Borrower’s
fiscal quarters, a compliance certificate (in form and substance acceptable to
the Bank), duly executed by the Borrower’s chief financial officer,
demonstrating compliance with the provisions of clauses (j) through (m) below;

 

  (iv) as soon as available, all notices or other documents despatched by the
Borrower to its shareholders (or any class thereof) or its creditors generally;
and

 

  (v) promptly, such additional financial or other information as the Bank may
from time to time reasonably request;

 

(h) Conduct of Business: the Borrower will, conduct its businesses in a proper
and efficient manner;

 

(i) Further Assurance: the Borrower will, from time to time on request by the
Bank do or procure the doing of all such acts and will execute or procure the
execution of all such documents as the Bank may consider necessary or desirable
for giving full effect to this Agreement or securing to the Bank the full
benefits of all rights, powers and remedies conferred upon the Bank in this
Agreement.

 

(j) Tangible Net Worth. The Borrower shall at all times maintain a minimum
Tangible Net Worth of $120,000,000.

 

(k) Tangible Net Worth/ Total Assets. The ratio of Tangible Net Worth to Total
Assets shall, at all times, not be less than 0.40:1.00.

 

(l) EBITDA to Interest Expense Ratio. The Borrower shall maintain, as of the
last day of each fiscal quarter, a ratio of EBITDA for such fiscal quarter to
Interest Expense for such fiscal quarter of at least 3.0 to 1.0.

 

- 11 -



--------------------------------------------------------------------------------

(m) Current Ratio. The Borrower shall maintain, at all times, a ratio of Current
Assets to Current Liabilities of not less than 1.50:1.00.

 

CHANGES IN CIRCUMSTANCES

 

10.1 Illegality: If the Bank determines that the introduction, imposition or
variation of any law or any change in the interpretation or application of any
law makes it unlawful or impracticable without breaching such law for the Bank
to maintain, fund, or to give effect to any of its obligations under this
Agreement or to charge or receive interest at the rate applicable, the Facility
shall be cancelled and the Borrower will on notice from the Bank repay all
Drawings together with accrued interest and any amount due under this Agreement.

 

10.2 Increased Costs: If the Bank determines that, as a result of the
introduction or variation of any law or any change in the interpretation or
application of any law (which shall for this purpose include any removal or
modification of any exemption currently in force of the Borrower or the Bank or
the Bank’s Head Office), or compliance with any request (whether or not having
the force of law) from any central bank or other fiscal, monetary or other
authority or agency (including, without limitation, a directive or request which
affects the manner in which the Bank or its Head Office allocates capital
resources to its obligations under this Agreement), the cost to the Bank of
making or maintaining or funding the Facility or any Drawing is increased or the
amount of any sum received or receivable by it in respect of the Facility or any
Drawing or the effective return to it under this Agreement is reduced or it is
obliged to make any payment (except in respect of tax on its overall net income)
or foregoes any interest or other return on, or calculated by reference to, the
amount of any sum received or receivable by it from the Borrower under this
Agreement, then:

 

  (a) the Bank shall notify the Borrower of such event promptly upon its
becoming aware of such event;

 

  (b) the Borrower shall on demand pay to the Bank such amounts as the Bank from
time to time and at any time notifies the Borrower to be necessary to indemnify
the Bank for such increased cost, reduction, payment or foregone interest or
return; and

 

  (c) at any time thereafter, so long as the circumstances giving rise to the
obligation to make the compensating payment continue, the Borrower shall by not
less than fourteen (14) days’ irrevocable notice to the Bank, elect to:

 

  (i) cancel the Facility and prepay any Drawing subject to and in accordance
with clauses 10.4, 10.5 and 10.6; or

 

  (ii) prepay any Drawing subject to and in accordance with clauses 10.4, 10.5
and 10.6 without cancellation of the Facility.

 

10.3 Market Disruption: If, in relation to any Interest Period the Bank
determines that:

 

(a) by reason of circumstances affecting the London Inter-bank market generally,
reasonable and adequate means do not or will not exist for ascertaining under
clause 5.2 a rate of interest applicable to a Drawing, the Facility or any part
of it; or

 

- 12 -



--------------------------------------------------------------------------------

(b) deposits in dollars are not in the ordinary course of business available in
the London Inter-bank market for a period equal to the forthcoming Interest
Period in amounts sufficient to fund a Drawing or the Facility;

 

the Bank shall forthwith notify the Borrower, and

 

  (i) no further Drawings shall be made or extended while such circumstances
continue to exist and, at the Borrower’s irrevocable election (by notice to the
Bank), the Facility may be cancelled;

 

  (ii) unless within thirty (30) days of the giving of the notice, the Borrower
and the Bank arrive, by negotiation in good faith, at an alternative basis
acceptable to the Borrower and the Bank for continuing the Facility (and any
alternative basis agreed in writing shall be retroactive to and effective from
the commencement of the relevant Interest Period), the Borrower shall prepay
without penalty to the Bank the Drawings within ten (10) Business Days after the
end of the thirty (30) days period in accordance with clause 10.5, save that the
accrued interest shall be payable to the Bank at a rate equal to the Margin plus
the amounts determined by the Bank, and notified to the Borrower, as being the
cost to the Bank of continuing the Facility during the two periods referred to
in this paragraph; and

 

(iii) while any agreed alternative basis is in force, the Bank shall
periodically (but at least monthly) determine whether circumstances are such
that the basis is no longer necessary; and if the Bank so determines, it shall
forthwith notify the Borrower and that basis shall cease to be effective on a
date specified by the Bank.

 

10.4 Prepayment: Where the Borrower has given notice under clause 10.2 to prepay
the Drawings:

 

(a) the Borrower shall, if required by the Bank, provide the Bank with
satisfactory evidence that all authorisations necessary to the prepayment have
been unconditionally obtained;

 

(b) the amount of the prepayment shall become due and payable on expiry of the
period specified in the notice to the Bank; and

 

(c) the Facility shall be cancelled if so irrevocably elected by the Borrower
pursuant to clause 10.2(c)(i).

 

10.5 Amount: On prepaying the Drawings under this clause 10, the Borrower shall
pay to the Bank accrued interest together with all other amounts due to the Bank
(including any sum payable under the indemnity contained in clause 13.1).

 

10.6 Certificates: Any determination or notification by the Bank concerning any
matter referred to in this clause 10 shall, in the absence of manifest error, be
conclusive evidence as to that matter and shall be binding on the Borrower.

 

PAYMENTS AND TAXES

 

11.1 By the Borrower: All payments to be made by the Borrower for the account of
the Bank shall be made in dollars not later than 10.00 a.m. (New York time) on
the relevant day to the Bank in New York City.

 

- 13 -



--------------------------------------------------------------------------------

11.2 By the Bank: All amounts to be advanced by the Bank to the Borrower shall
be remitted in dollars not later than 10.00 a.m. (New York time) on the relevant
day to such account with a bank in New York City as the Borrower may have
notified the Bank in the relevant Drawing Notice.

 

11.3 Withholdings: All payments by the Borrower under this Agreement, whether in
respect of principal, interest, fees, expenses or any other item, shall be made
in full without any deduction or withholding (whether in respect of set off,
counterclaim, duties, taxes, charges, deductions or otherwise whatsoever) unless
the deduction or withholding is required by law, in which event the Borrower
shall:

 

(a) ensure that the deduction or withholding does not exceed the minimum amount
legally required;

 

(b) forthwith pay to the Bank such additional amount so that the net amount
received by the Bank will equal the full amount which would have been received
by it had no such deduction or withholding been made;

 

(c) pay to the relevant taxation or other authorities within the period for
payment permitted by applicable law the full amount of the deduction or
withholding (including, but without prejudice to the generality of the
foregoing, the full amount of any deduction or withholding from any additional
amount paid pursuant to this sub-clause); and

 

(d) furnish to the Bank as soon as practicable after the period for payment
permitted by applicable law (and in any case not later than thirty (30) days
after the date of any payment by the Borrower in respect of which the Borrower
is required to make any deduction or withholding as aforesaid), the original or
a certified true copy of an official receipt of the relevant taxation or other
authorities involved for all amounts deducted or withheld as aforesaid.

 

11.4 Default Interest: If the Borrower fails to pay any amount in accordance
with this Agreement, the Borrower shall pay interest in dollars on that amount
from the time of default up to the time of actual payment (as well after as
before judgement) at the rate per annum which is two per cent (2%) above the
rate (as determined by the Bank), for a deposit of an amount comparable to the
defaulted amount, offered to the Bank in the London Inter-bank market, for such
period as the Bank may from time to time select, at or about 11.00 a.m. (New
York, USA time) on the Business Day succeeding that on which the Bank becomes
aware of the default for value two (2) Business Days later.

 

Interest as herein provided shall accrue daily on the basis of a 360-day year
from and including the first day to the day preceding the last day of each
period for which a rate of interest is determined as aforesaid and shall be due
and payable by the Borrower at the end of each such period. So long as the
default continues, this rate shall be calculated on a similar basis at the end
of each period selected by the Bank and interest payable under this sub-clause
which is unpaid at the end of each such period shall thereafter itself bear
interest at the rates provided in this sub-clause.

 

11.5 Date: If any payment would otherwise be due on a day which is not a
Business Day, it shall be due on the next succeeding Business Day or, if that
Business Day falls in the following month of the year, on the preceding Business
Day Provided that if any repayment pursuant to clause 6 would otherwise be due
on a day which is not a Business Day, such repayment shall be due on the
preceding Business Day.

 

- 14 -



--------------------------------------------------------------------------------

DEFAULT

 

12.1 If:

 

(a) Non-payment: the Borrower fails to pay any amount due, owing or payable
under this Agreement on the due date or on demand, if so payable;

 

(b) Breach of Obligation: the Borrower fails to observe or perform any of its
obligations under this Agreement or under any undertaking or arrangement entered
into in connection therewith, other than an obligation of the type referred to
in clause 12.1(a) and, in the case of a failure capable of being remedied, the
Bank does not determine, that it has been being remedied to the Bank’s
satisfaction within thirty (30) days after the Borrower, became aware of the
failure;

 

(c) Misrepresentation: any representation, warranty or statement which is made
or deemed to be made or repeated (or acknowledged to have been made) by the
Borrower in this Agreement or which is contained in any certificate, statement,
legal opinion or notice provided under or in connection with this Agreement
proves to be incorrect in any material respect, or if repeated at any time with
reference to the facts and circumstances subsisting at such time would not be
accurate in all material respects;

 

(d) Invalidity: any provision of this Agreement is or becomes for any reason,
unlawful, invalid or unenforceable;

 

(e) Disposal of Assets: the Borrower transfers or disposes of, or threatens to
transfer or dispose, by one or more transactions or series of transactions
(whether related or not) a substantial part of its businesses or assets;

 

(f) Change or Expropriation of business: the Borrower changes or threatens to
change the nature or scope of its business, suspends or threatens to suspend a
substantial part of the present business operations which it now conducts
directly or indirectly, or any governmental authority expropriates or threatens
to expropriate all or part of its assets and the result of any of the foregoing
is, in the determination of the Bank, materially and adversely to affect the
financial conditions of the Borrower or the Borrower’s ability to observe or
perform its obligations under this Agreement;

 

(g) Cross-default: any indebtedness of the Borrower becomes due or capable of
being declared due before its stated maturity; any guarantee or similar
obligations of the Borrower is not discharged at maturity or when called, or the
Borrower goes into default under, or commits a breach of, any instrument or
agreement relating to any such indebtedness, guarantee or other obligation;

 

(h) Appointment of receiver, legal process: an encumbrancer takes possession of,
or a trustee, receiver or similar officer is appointed in respect of, all or any
part of the business or assets of the Borrower or distress or any form of
execution is levied or enforced upon or sued out against any such business or
assets and is not discharged within seven (7) days of being levied, enforced or
sued out, or any Security Interest which may for the time being affect any of
its business or assets becomes enforceable;

 

(i) Insolvency: the Borrower becomes unable to pay its debts as they fall due or
suspends or threatens to suspend making payments (whether of principal or
interest) with respect to all or any class of its debts or otherwise becomes or
is declared insolvent;

 

- 15 -



--------------------------------------------------------------------------------

(j) Composition, Winding-Up: the Borrower convenes a meeting of its creditors or
proposes or makes any arrangement or composition with, or any assignment for the
benefit of, its creditors or a petition is presented or a meeting is convened
for the purpose of considering a resolution or other steps are taken for the
winding up of the Borrower (other than for the purposes of and followed by a
reconstruction, consolidation, merger or amalgamation previously approved in
writing by the Bank, unless during or following such reconstruction,
consolidation, merger or amalgamation the Borrower becomes or is declared to be
insolvent);

 

(k) Analogous Proceedings: anything analogous to any of the events specified in
paragraphs (h), (i) or (j) above occurs under the laws of any applicable
jurisdiction;

 

(l) Repudiation: the Borrower repudiates this Agreement or does or causes to be
done any act or thing evidencing an intention to repudiate this Agreement;

 

(m) Material Adverse Change: any event occurs or circumstances exist which, in
the opinion of the Bank, may materially and adversely affect the ability of the
Borrower perform any of its obligations under this Agreement or which in the
opinion of the Bank affects the overall political and economic conditions in USA
and/or the international money and credit markets;

 

then, at once or at any time thereafter, the Bank, may, by written notice to the
Borrower, declare any Drawing to be immediately due and payable and the Facility
to be cancelled, whereupon:

 

(i) all Drawings shall become so due and payable together with accrued interest
thereon and any other amounts then due or payable under this Agreement;

 

(ii) no further Drawings shall be made or extended; and

 

(iii) the Facility shall be cancelled.

 

INDEMNITY AND SET-OFF

 

13.1 Indemnity: As a separate and independent obligation, the Borrower shall
fully indemnify the Bank from and against any expense, loss, damage or liability
(as to the amount of which the certificate of the Bank shall, in the absence of
manifest error, be conclusive) which the Bank may incur as a consequence of the
occurrence of any Event of Default, of any failure to borrow in accordance with
a Drawing Notice or of any prepayment under this Agreement or otherwise in
connection with this Agreement. Without prejudice to its generality, the
foregoing indemnity shall extend to any interest, fees or other sums whatsoever
paid or payable on account of any funds borrowed in order to carry any unpaid
amount and to any loss (including loss of profit), premium, penalty, cost
(including broken funding cost) or expense which may be incurred by the Bank or
the Facility in liquidating or employing deposits from third parties acquired to
make, maintain or fund the Drawings or the Facility (or any part of any Drawing
or the Facility) or any other amount due or to become due under this Agreement.

 

13.2 Set-Off: Following an Event of Default, the Bank may (but without any
obligation on its part) without notice to the Borrower combine, consolidate or
merge all or any of the Borrower’s accounts with, and liabilities to, the Bank
and may set-off or transfer any sum

 

- 16 -



--------------------------------------------------------------------------------

standing to the credit of any such accounts in or towards satisfaction of any of
the Borrower’s liabilities to the Bank under this Agreement, and may do so
notwithstanding that the balances on such accounts and the liabilities may not
be expressed in the same currency and the Bank is hereby authorised to effect
any necessary conversions at the Bank’s own rate of exchange then prevailing.

 

FURTHER PROVISIONS

 

14.1 Evidence of Indebtedness: In any proceedings relating to this Agreement a
statement as to any amount due to the Bank under this Agreement which is
certified as being correct by an officer of the Bank shall unless otherwise
provided in this Agreement, and in the absence of manifest error, be conclusive
evidence that such amount is in fact due, and payable.

 

14.2 Application of Moneys: If any sum paid or recovered in respect of the
liabilities of the Borrower under this Agreement is less than the amount then
due, the Bank may apply that sum to principal, interest, fees or any other
amount due under this Agreement in such proportions and order and generally in
such manner as the Bank shall determine.

 

14.3 Rights Cumulative, Waivers: The rights of the Bank under this Agreement are
cumulative, may be exercised as often as it considers appropriate and are in
addition to its rights under the general law. The rights of the Bank in relation
to this Facility and/or the Drawings (whether arising under this Agreement or
under the general law) shall not be capable of being waived or varied otherwise
than by an express waiver or variation in writing; and in particular any failure
to exercise or any delay in exercising any of such rights shall not operate as a
waiver or variation of that or any other such right; any defective or partial
exercise of any of such rights shall not preclude any other or further exercise
of that or any other such right; and no act or course of conduct or negotiation
on its part or on its behalf shall in any way preclude it from exercising any
such right or constitute a suspension or any variation of any such right.

 

14.4 Disclosure of Information: The Bank may disclose to (i) any of its
representative, branch or Head Office or any of its related corporations in any
jurisdiction or (ii) any authority including without limitation any central bank
or other fiscal or monetary authority in any jurisdiction as required under any
prevailing law or banking regulations in such jurisdiction or (iii) any party
who may execute a guarantee or give a Security Interest in favour of the Bank to
secure the Facility or (iv) its auditors, such information about the Borrower as
shall have been made available to the Bank generally, provided that the Bank
shall obtain an agreement to maintain the confidentiality of such information
from such party prior to the disclosure thereof.

 

14.5 Notices: Any notice or communication under or in connection with this
Agreement shall be in writing and shall be delivered personally, or by post,
facsimile or telex to the addresses given in this Agreement or at such other
address as the recipient may have notified to the other party in writing. Proof
of posting or despatch of any notice or communication to the Borrower shall be
deemed to be proof of receipt:

 

(a) in the case of a letter, on the third (3rd) Business Day after posting; or

 

(b) in the case of any notice or communication made by facsimile, when confirmed
by an activity report indicating that the correct number of pages was sent to
the correct facsimile number and that such facsimile message was well-received;
or

 

- 17 -



--------------------------------------------------------------------------------

c) in the case of any notice or communication made by telex, when dispatched.

 

14.6 Invalidity of any provision: If any of the provisions of this Agreement
becomes invalid, illegal or unenforceable in any respect under any law, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired.

 

14.7 Office: The Bank may make a Drawing available from, and may receive the
benefit of any payment due to it under this Agreement at, any of its lending
offices. The Bank shall give the Borrower prior written notice of any change in
its lending office for the purposes of this Agreement.

 

14.8 Benefit of Agreement:

 

(a) This Agreement shall benefit and be binding on the parties, its successors
and any permitted assignee or transferee of some or all of a party’s rights and
obligations under this Agreement. Any reference in this Agreement to any party
shall be construed accordingly.

 

(b) The Bank may assign its rights under this Agreement or any part thereof
and/or transfer its obligations hereunder or any part thereof (the consent by
the Borrower to such transfer being hereby irrevocably given by the Borrower).

 

(c) The Bank may disclose to a potential assignee or transferee such information
about the Borrower as shall have been made available to the Bank.

 

(d) Where the Bank transfers its obligations or any part thereof, the Borrower
shall execute such documents as are reasonably necessary to release the Bank to
the extent of the transfer and to join the transferee as a party hereto.

 

(e) The Borrower shall not assign its rights or transfer its obligations under
this Agreement or any part thereof.

 

14.9 Choice of Law: This Agreement is governed by, and shall be construed in
accordance with, the laws of the State of New York.

 

14.10 Submission to Jurisdiction and Waiver of Immunity:

 

  (a) The Borrower irrevocably:

 

  (i) submits to the non-exclusive jurisdiction of the federal and state courts
of the State of New York located in New York City;

 

  (ii) consents to service of process by mail or in any other manner permitted
by the relevant law; and

 

  (iii) waives any objections on the grounds of venue or forum non conveniens or
any similar ground.

 

14.11 Counterparts: This Agreement may be executed in several counterparts, each
of which shall be regarded as the original and all of which shall constitute one
and the same Agreement.

 

- 18 -



--------------------------------------------------------------------------------

14.12 Integration: This Agreement sets forth the entire understanding between
the parties relating to the subject matter hereof, and supersedes and terminates
all prior or contemporaneous agreements related to the subject matter hereof.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

MULTI-FINELINE ELECTRONIX INC. By:  

/s/ Philip A. Harding

--------------------------------------------------------------------------------

Name:   Philip A. Harding Title:   Chairman and CEO By:  

/s/ Craig Riedel

--------------------------------------------------------------------------------

Name:   Craig Riedel Title:   Chief Financial Officer

Address:       3140 East Coronado St.     Anaheim, CA 92806 Attn:   Craig M.
Riedel Telephone:   714-688-5242 Telefax:   714-238-1487

NORDDEUTSCHE LANDESBANK

GIROZENTRALE, NEW YORK BRANCH

By:  

/s/ Stephanie Finnen

--------------------------------------------------------------------------------

Name:   Stephanie Finnen Title:   Vice President By:  

/s/ Josef Haas

--------------------------------------------------------------------------------

Name:   Josef Haas Title:   Vice President

Attn:       Josef Haas Telephone:       212-812-6805 Telefax:       212-812-6860

 

 

- 19 -



--------------------------------------------------------------------------------

SCHEDULE 1

 

BORROWER’S CERTIFICATE

 

(to be given by the Borrower)

referred to in clause 3.1(a)

 

[Letterhead of Multi-Fineline Electronix, Inc.]

 

Date: [                     ]

 

To: Norddeutsche Landesbank Girozentrale,

New York Branch

1114 Avenue of the Americas

New York, New York 10036

 

Attention: Josef Haas

 

I [name] an officer of Multi-Fineline Electronix, Inc. of 3140 East Coronado
Street, Anaheim, California 92806, USA (the “Borrower”), HEREBY CERTIFY in
connection with an Uncommitted Revolving Credit Facility Agreement (the
“Facility Agreement”) to be executed between (1) the Borrower, and (2)
Norddeutsche Landesbank Girozentrale, New York Branch (the “Bank”) THAT:

 

(a) attached hereto marked “A” are copies of the Borrower’s Certificate of
Incorporation and updated By-Laws certified true and correct by a director of
the Borrower;

 

(b) attached hereto marked “B” is a copy of resolutions of the Board of
Directors of the Borrower dated [                     ] (certified true and
correct by the Secretary of the Borrower) approving the entering into and
performance by the Borrower of the Facility Agreement and the transactions
referred to therein, and authorising its signature and delivery, performance of
all matters related to the Facility Agreement and such resolutions have not been
amended, modified or revoked and are in full force and effect;

 

(c) the Borrower’s incumbent Board of Directors consist of the following
persons:

 

Board of Directors

 

[Name of Directors]

 

(d) there is no pending or threatened litigation (civil as well as criminal) or
arbitration against the Borrower which may have a material adverse effect on the
Borrower, its assets or its ability to continue business.



 

- 20 -



--------------------------------------------------------------------------------

The following signatures are the true signatures of persons, who are officers of
the Borrower authorised to sign the Facility Agreement and to give notices and
communications, including notices of drawing notices of roll-over, under or in
connection with the Facility Agreement.

 

Name

--------------------------------------------------------------------------------

 

Position

--------------------------------------------------------------------------------

 

Signature

--------------------------------------------------------------------------------

 

 

 

 

I, the undersigned acknowledge that the contents of this Certificate shall be
relied upon by the Bank in connection with the consummation of the transaction
set forth in the Facility Agreement. The foregoing statements shall be deemed
true and correct as of the execution of the Facility Agreement and at all
subsequent times thereafter, unless the Borrower otherwise advises the Bank, in
writing, which advice must be acknowledged by the Bank.

 

IN WITNESS WHEREOF, I have signed this Certificate this         day of
                    2005.

 

Name: [                    ]

Designation: Secretary

 

In the presence of:

 

Name: [                    ]

Address : [                    ]

 

 

- 21 -



--------------------------------------------------------------------------------

SCHEDULE 2

 

DRAWING NOTICE

 

Date: [                    ]

 

To: Norddeutsche Landesbank Girozentrale,

New York Branch

1114 Avenue of the Americas, 37th Floor

New York, NY 10036

U.S.A.

 

Attention: Josef Haas

 

Dear Sirs

 

FACILITY AGREEMENT DATED AS OF JULY 14, 2005

 

We refer to the Facility constituted by an Uncommitted Revolving Credit Facility
Agreement (the “Facility Agreement”) dated as of July 14, 2005 and made between
(1) Multi-Fineline Electronix, Inc. and (2) Norddeutsche Landesbank
Girozentrale, Singapore Branch. Terms defined in the Facility Agreement have the
same meanings when used herein.

 

We hereby:

 

(i) give you notice that we wish to make a Drawing of [                     ]
United States dollars (US$[             ]) on [                     ] having an
Interest Period (subject to the Facility Agreement) of [one (1) / two (2) /
three (3) / six (6)] months;

 

(ii) request you to remit the Drawing to [please specify name and address of
bank in New York City and account number];

 

(iii) no Default or Event of Default has occurred.

 

Yours faithfully

 

MULTI-FINELINE ELECTRONIX, INC.

 

 

--------------------------------------------------------------------------------

Name: [                    ]

Designation: [                    ]

 

 

- 22 -



--------------------------------------------------------------------------------

SCHEDULE 3

 

ROLL-OVER NOTICE

 

Date: [                     ]

 

To: Norddeutsche Landesbank Girozentrale,

New York Branch

1114 Avenue of the Americas

New York, New York

 

Attention: Josef Haas

 

Dear Sirs

 

FACILITY AGREEMENT DATED AS OF JULY 14, 2005

 

We refer to the Facility constituted by an Uncommitted Revolving Credit Facility
Agreement (the “Facility Agreement”) dated as of July 14, 2005 and made between
(1) Multi-Fineline Electronix, Inc. and (2) Norddeutsche Landesbank
Girozentrale, New York Branch. Terms defined in the Facility Agreement have the
same meanings when used herein.

 

We hereby:

 

(i) request of the extension of the Maturity Date of the current Drawing of
[                    ] United Stated dollars (US$[             ]) maturing on
[                     ] for an Interest Period (subject to the Facility
Agreement) of [one (1) / two (2) / three (3) / six (6)] months so that the new
Maturity Date of the Drawing will be [                     ];

 

(ii) no Default or Event of Default has occurred.

 

Yours faithfully,

 

MULTI-FINELINE ELECTRONIX, INC.

 

--------------------------------------------------------------------------------

Name: [                     ]

Designation: [                     ]

 

 



--------------------------------------------------------------------------------

SIGNED by the authorised representatives of the parties.

 

THE BORROWER

 

MULTI-FINELINE ELECTRONIX, INC.

3140 East Coronado Street

Anaheim, California 92806

USA

 

Telephone No.    : 714-996-1248 Facsimile No.    : [                    ]

 

Name: [                    ]

Designation: [                     ]

 

THE BANK

 

NORDDEUTSCHE LANDESBANK GIROZENTRALE,

NEW YORK BRANCH

1114 Avenue of the Americas

New York, New York

 

Telephone No.    : (212) xxx-xxxx Facsimile No.    : (212) xxx-xxxx

 

Name:    [                     ]    Name:    [                     ]          
Designation:    [                     ]    Designation:    [
                    ]          

 

 

24